Citation Nr: 1754978	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-60 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


(The issues of entitlement to an increased disability rating (or evaluation) in excess of 20 percent for post-operative residuals of a right acromioclavicular separation and a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1982 to June 1982, and from July 1983 to January 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a noncompensable dental disorder for treatment.  

In a November 2014 decision, the Board, in pertinent part, remanded the issue on appeal for additional development.  Unfortunately, for the reasons discussed below, the issue on appeal must once again be remanded.  As such, the Board need not address remand order compliance at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified from St. Louis, Missouri, at a September 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

For the reasons discussed below, the appeal is REMANDED to the Veterans Health Administration (VHA) for initial consideration of the issue on appeal.  


REMAND

During the pendency of this appeal, the regulations applicable to service connection for dental conditions for dental treatment purposes were revised in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental disorder for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2017) and requests that VBA make a determination on relevant questions.  38 C.F.R. 
§ 3.381(a) (2017).

Based upon a review of the record, it does not appear that VHA made a determination regarding the Veteran's eligibility for dental treatment; therefore, the Board finds that a remand is necessary so that VHA may adjudicate the issue of entitlement to service connection for dental treatment purposes in the first instance.

Accordingly, the issue of dental disorder for treatment purposes is REMANDED for the following action:

1.  Provide Veterans Claims Assistance Act of 2000 (VCAA) notice for the issue of ervice connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161, including the relevant dental regulations outlining the requirements to receive service connection for dental treatment purposes.

2.  After obtaining any additional evidence pertinent to the issue on appeal, as well as developing the claim in any matter deemed appropriate, VHA should adjudicate Class eligibility in the first instance under 38 C.F.R. § 3.381 (effective February 29, 2012).  See 38 C.F.R. § 17.161.  The May 2015 VA dental examination and corresponding February 2016 opinion obtained on the previous remand should be considered in conjunction with that adjudication.

3.  Then, readjudicate the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

